ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
COSTAR III, LLC                              )      ASBCA No. 564 79
                                             )
Under Contract No. N62477-00-D-0085          )

APPEARANCE FOR THE APPELLANT:                       Joseph J. D'Erasmo, Esq.
                                                     Joseph J. D'Erasmo & Associates
                                                     Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen Tobin, Esq.
                                                     Senior Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE CLARKE

       The parties have entered into a Release and Settlement of Claims dated 1 June
2015 and jointly request that the Board enter judgment in the above-referenced appeal.
Accordingly, it is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and
the parties' stipulation, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award in the amount of$12,251.81. Appellant
has waived CDA interest.

       Dated: 16 June 2015




                                                 Administrati e Judge
                                                 Armed Serv es Board
                                                 of Contract Appeals

I concur                                         I concur


~/4